Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 7-10 in the reply filed on 12/01/2021 is acknowledged.  The traversal is on the ground(s) that Kaneko fails to teach claimed special technical feature “in which a total volume fraction of martensite grains whose average grain diameter ratios with respect to adjacent ferrite grains are 1/4 or more and 1 or less is 60% or more with respect to an entire martensite phase”.  This is not found persuasive because special technical feature based on preliminary amendment 04/08/2020 (emphasis added) is the chemical compositions according to claim 7, not “in which a total volume fraction of martensite grains whose average grain diameter ratios with respect to adjacent ferrite grains are 1/4 or more and 1 or less is 60% or more with respect to an entire martensite phase” according to claim 7.  Second, even if there a significant manufacturing method difference between the present invention and Kaneka, it should be noted instant product claim 7 is not directed to product by process.   In other words, as long as Kaneka suggests instant claim 7 required “in which a total volume fraction of martensite grains whose average grain diameter ratios with respect to adjacent ferrite grains are 1/4 or more and 1 or less is 60% or more with respect to an entire martensite phase”, how such feature can only be produced by reverse bending step recited in withdrawn process claim 11 is irrelevant to the scope of the invention because instant claim 7 is directed to a product, not a process of making.
The requirement is still deemed proper and is therefore made FINAL.

Claims 11-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group II, there being no allowable generic or linking claim.
Status of Claims
Claims 1-14 are pending.  Claims 7-10 are presented for this examination.  Claims 11-14 are withdrawn.  Withdrawn claims 11-12 are amended.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 04/08/2020, 10/14/2020, 04/08/2021 and 10/05/2021 and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 7-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kaneko (US 2010/0314009).
As for claim 1, Kaneko discloses a high strength galvanized steel sheet excellent in formability and method for manufacturing.
Table 1 Steel No E discloses all elemental compositions within present claimed elemental compositions ranges as illustrated in Table 1 below.  It is noted Steel No E has Nb content outside claimed range.  However, broad range of Nb 0.0005-0.05% still overlaps instant claimed Nb range.
Table 1 Same Steel No E has martensite phase area fraction of 51%.  Ferrite phase average grain diameter 4.4 microns and martensite phase average grain diameter 4.2 micron.  Hence, average grain diameter ratio of martenite grain to adjacent ferrite grain would be 4.2/4.4=0.95454 which is within claimed ¼ or more and  1 or less.  Since Kaneko does not disclose other martensite average grain diameter, such average grain diameter ratio is  expected to be 100% with respect to an entire martensiite phase.
It is noted Kaneko does not expressly disclose claimed YS range.
However, in view of Kaneko’s Steel No E has ferrite fraction 49% and martensite 51%. (Table 3) which meet instant application required microstructure comprising martensite 40-75% and ferrite 25-60%,  and Kaneko’s Steel No E has TS=1379 MPa and Elongation=15% which meet instant application required TS at 950MPa or more, elongation at 14% or more,  it is reasonable to expect Kaneko’s YS also meets instant claimed YS range.
Table 1
Element
Applicant
(weight %)
Kaneko et al.
(weight %)
Table 1 Steel No E
Within
(weight %)
C
0.05-0.15
0.138
0.138
Si
0.01-1.8
1.72
1.72
Mn
1.8-3.2
2.37
2.37
P
<=0.05
0.011
0.011
                  S
<=0.02
0.0021
0.0021
Al
0.01-2
0.041
0.041
                  N
<=0.01
0.0023
0.0023
B
0.0001-0.005
0.0006
0.0006
Ti
0.005-0.04
0.025
0.025
Nb
0.005-0.06
0
0 is close to 0.005

 
As for claim 8, Kaneko’s Steel No E has Cr=0.98% (Table 1) which is within claimed 0.1-1%.
As for claims 9-10, Kaneko discloses galvanizing and alloying treatment (paragraph [0060]) which suggests a coating layer on a surface of the steel sheet.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733